OVERTON, Justice.
We have for review Parker v. State, 651 So.2d 140 (Fla. 3d DCA 1995), in which the district court vacated John William Parker’s sentence and certified as a question of great public importance the same question certified in Hill v. State, 645 So.2d 90 (Fla. 3d DCA 1994).1 We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. In State v. Hill, 660 So.2d 1384 (Fla.1995), we have answered this same certified question in the affirmative.
For the reasons set forth in Hill, we approve the district court’s decision in the instant ease.2
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING and ANSTEAD, JJ., concur.
WELLS, J., dissents.

. In Hill, 645 So.2d at 91, the district court certified the following question:
Whether Hale v. State, 630 So.2d 521 (Fla. 1993), cert. denied, [ — U.S. —, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994)], precludes under all circumstances the imposition of consecutive sentences for crimes arising from a single criminal episode for habitual felony or habitual violent felony offenders.


. We decline to address the issues raised in Parker's answer brief.